Dissenting Opinion by
Judge Barry:
I must respectfully dissent as to that portion of the opinion affirming the order of the Board. It is my belief that the testimony of employers medical expert, Dr. Shatouhy, does not constitute substantial evidence to support the referees finding that claimants work-related disability had ceased as of the date that she executed the final receipt. This doctor testified that claimant had completely recovered from any injury she may have had as of the date he examined her, which was a little more than four months after the date claimant signed the final receipt. This testimony does not rule out the possibility that claimant was disabled at the time she signed the final receipt and then recovered from the disability by the time she was examined by the employers medical expert.
Therefore, I believe that this matter should be remanded to the Board so that it may remand to the referee for the purpose of determining whether claimants own testimony, either by itself or in conjunction with that of her medical expert[s], establishes that all disability attributable to the work-related injury of March 28, *4931983 had not terminated when she signed the final receipt. Competent medical testimony is required to establish continuing disability only where the claimant has resumed work with no loss of earning power and no obvious residual disability. Dunmore School District v. Workmen's Compensation Appeal Board (Lorusso), 89 Pa. Commonwealth Ct. 368, 492 A.2d 773 (1985). Furthermore, it should be noted that, if it is determined that claimant has satisfied the burden of proof necessary to set aside the final receipt, the referee would not be able to terminate benefits, even if he accepts the testimony of the employers medical expert, since the employer did not file a petition to terminate benefits. See Keystone Bakery, Inc. v. Workmen's Compensation Appeal Board (Lack), 88 Pa. Commonwealth Ct. 111, 488 A.2d 668 (1985).